Title: To Thomas Jefferson from Bernard Peyton, 15 June 1825
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
15 June 1825I have recd yours of the 8th:, and agreeable to your request, have remitted Jonathan Thompson, collector of New York, a Bank check for $34.87 Dolls:,—$21.97 Dolls: of which is at your debit, & $12.90 Dollars at that of  A S. Brockenbrough, on ℀ the University.—The Wine & Books both reached me yesterday, & were immediately forwarded on, by a careful Waggoner, to Charlottesville, care Mr Raphael as usual.With great respect Dr Sir, Yours very TrulyBernard Peyton